  Case 3:20-cv-00694-JPG Document 7 Filed 08/28/20 Page 1 of 3 Page ID #20




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ILLINOIS

JAMES STROUSE, #15976-078,                        )
                                                  )
                               Plaintiff,         )
                                                  )
vs.                                               )     Case No. 20-cv-00694-JPG
                                                  )
USA,                                              )
WILLIAM BARR,                                     )
WARDEN – FCI GREENVILLE,                          )
and JOHN DOES 1-200,                              )
                                                  )
                               Defendants.        )

                             MEMORANDUM AND ORDER

GILBERT, District Judge:

       On July 15, 2020, Plaintiff filed an Emergency Preliminary Injunction/Temporary

Restraining Order. (Doc. 1). In his Motion, Plaintiff complained that he was denied access to his

legal paperwork and the electronic law library at USP-Marion and FCI-Greenville and

consequently unable to file briefs in three pending actions. (Id.). He requested a preliminary

injunction and/or temporary restraining order: (1) declaring that he has been denied access to the

electronic law library; and (2) prohibiting retaliation against him for filing this motion. (Id. at 5).

Due to the urgent nature of the request, the case was opened and screened without a Complaint,

Motion for Leave to Proceed in forma pauperis (“IFP motion”), or filing fee.

       On July 16, 2020, Plaintiff’s Motion was dismissed without prejudice. (Doc. 4). The Court

ordered Plaintiff to take certain action if he wished to proceed with his claims. On or before

August 14, 2020, he was ordered to file a Complaint. He was also ordered to either pay the

$400.00 filing fee or file a properly completed IFP motion. Plaintiff was warned that failure to




                                                  1
  Case 3:20-cv-00694-JPG Document 7 Filed 08/28/20 Page 2 of 3 Page ID #21




comply with the Order would result in dismissal of this case and imposition of a $400.00 filing fee

for the action. (Id.) (citing FED. R. CIV. P. 41(b)).

        On July 23, 2020, Plaintiff filed a Motion to Dismiss Emergency Preliminary Injunction.

(Doc. 5). Because the Court already dismissed the original Motion (Doc. 1), the Court entered an

Order finding the Motion to Dismiss moot. (Doc. 6). However, the Court also stated that “it

appears that Plaintiff simply seeks to voluntarily dismiss this case because his issues have been

resolved. If so, Plaintiff should file a Motion for Voluntary Dismissal of Case, so that the case can

be dismissed without prejudice.” (Id.).

        Plaintiff was required to respond to the Court’s Orders (Docs. 4 and 6) by August 14, 2020.

He failed to do so. At least a week has passed since this deadline expired. Plaintiff has not filed

a Motion for Voluntary Dismissal of Case, Complaint, IFP motion, or filing fee.

        The Court will not allow this matter to linger indefinitely. This action is therefore

DISMISSED with prejudice for failure to comply with an Order of this Court and for want of

prosecution. FED. R. CIV. P. 41(b); Ladien v. Astrachan, 128 F.3d 1051 (7th Cir. 1997); Johnson

v. Kamminga, 34 F.3d 466 (7th Cir. 1994). This dismissal shall NOT count as a “strike” under

28 U.S.C. § 1915(g).

        Plaintiff’s obligation to pay the filing fee for this action was incurred at the time the action

was filed, so the fee of $400.00 remains due and payable. See 28 U.S.C. § 1915(b)(1); Lucien v.

Jockisch, 133 F.3d 464, 467 (7th Cir. 1998).

        If Plaintiff wishes to appeal this Order, he may file a notice of appeal with this Court within

thirty days of the entry of judgment. FED. R. APP. 4(A)(4). If Plaintiff does choose to appeal, he

will be liable for the $505.00 appellate filing fee irrespective of the outcome of the appeal. See

FED. R. APP. 3(e); 28 U.S.C. § 1915(e)(2); Ammons v. Gerlinger, 547 F.3d 724, 725-26 (7th Cir.



                                                   2
  Case 3:20-cv-00694-JPG Document 7 Filed 08/28/20 Page 3 of 3 Page ID #22




2008); Sloan v. Lesza, 181 F.3d 857, 858-59 (7th Cir. 1999); Lucien, 133 F.3d at 467. Moreover,

if the appeal is found to be nonmeritorious, Plaintiff may also incur another “strike.” A proper and

timely motion filed pursuant to Federal Rule of Civil Procedure 59(e) may toll the 30-day appeal

deadline. FED. R. APP. P. 4(a)(4). A Rule 59(e) motion must be filed no more than twenty-eight

(28) days after the entry of the judgment, and this 28-day deadline cannot be extended.

       The Clerk’s Office is DIRECTED to close this case and enter judgment accordingly.

       IT IS SO ORDERED.

       DATED: August 28, 2020
                                                             s/J. Phil Gilbert
                                                             J. PHIL GILBERT
                                                             U.S. District Judge




                                                 3
